Name: Commission Regulation (EEC) No 3641/86 of 28 November 1986 amending Regulation (EEC) No 654/86 fixing, for the 1986 fishing year, the overall foreseeable level of imports for the products subject to the supplementary trade mechanism in the fisheries sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 11 . 86 Official Journal of the European Communities No L 336/55 COMMISSION REGULATION (EEC) No 3641/86 of 28 November 1986 amending Regulation (EEC) No 654/86 fixing, for the 1986 fishing year, the overall foreseeable level of imports for the products subject to the supplementary trade mechanism in the fisheries sector HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 654/86 is hereby amended as follows : 1 . In the table in part B. 1 , for the overall level of imports of frozen fillets of hake falling within Common Customs Tariff subheading 03.01 B II b) 9, '40' is replaced by ' 100'. 2. In the table in part B.2, for the overall level of imports of frozen squid, falling within Common Customs Tariff subheading 03.03 B IV a) 1 , ' 11 000 ' is replaced by * 11 500 '. THE COMMISSION OF, THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Article 361 thereof, Whereas Commission Regulation (EEC) No 654/86 ('), as last amended by Regulation (EEC) No 2403/86 (2), has fixed for certain fishery products the * overall foreseeable level of imports for the 1986 fishing year ; whereas this foreseeable level includes, for each product in question, an annual quota for imports from third countries ; Whereas, as regards Portugal, the quota for frozen fillets of hake, initially laid down for the 1986 marketing year by Commission Regulation (EEC) No 655/86 (3), has been increased by 60 tonnes by Regulation (EEC) No 2431 /86 (4) ; whereas the quota for frozen squids laid down for the 1986 marketing year has been increased by 500 tonnes by Commission Regulation (EEC) No 3637/86 (*) ; whereas it is consequently appropriate to adapt for that Member State the overall foreseeable levels of imports of the products in question, set out in Regula ­ tion (EEC) No 654/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of The European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member ' States . Done at Brussels, 28 November 1986. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 66, 8 . 3 . 1986, p. 6. 0 OJ No L 208 , 31 . 7. 1986, p. 23 . 0 OJ No L 66, 8 . 3 . 1986, p. 9 . (4) OJ No L 210, 1 . 8 . 1986, p. 43 . (*) See page 42 of this Official Journal .